 NATIONAL RADIO COMPANY, INC.527National Radio Company,Inc.andLocal No. 231,International Union ofElectrical,Radio & MachineWorkers, AFL-CIO. Case 1-CA-6991July 31, 1972DECISION AND ORDEROn July 13, 1970,Trial ExaminerLloydBuchananissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the NationalLaborRelations Act, asamended,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended thatthese allegations be dismissed.Thereafter,Respon-dent and the General Counsel filed exceptions to theTrial Examiner'sDecision and supporting briefs. TheUnion filed a brief in answer to Respondent'sexceptions.The NationalLaborRelations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that,except for the Trial Examiner's denialof Respondent'smotion to defer to arbitration, noprejudicial error was committed.The rulings, withthis exception,are hereby affirmed.The Board has considered the Trial Examiner'sDecision,the exceptions,the briefs,and the entirerecord in this case, and finds merit in certain ofRespondent'sexceptions.Accordingly,theBoardadopts the findings,conclusions,and recommenda-tionsof the Trial Examiner only to the extentconsistent herewith.The complaint alleged and the General Counselcontends that Respondent refused to bargain in goodfaith,in violation of Section 8(a)(5) of theAct: (1) byunilaterally imposing a condition that union repre-sentatives record and report their movements in theplant while processing grievances on compensatedtime;(2) by failingto complywith a contractualcommitment to reinstate a service awards programfor employeeswith 25years'employment; (3) byfailing to print and distribute to all employees copiesof the current collective-bargaining agreement; and(4) by failing to implement an agreed upon system ofwarning rules with respect to employee discipline. Itisalsoalleged and contended that Respondentviolated Section8(a)(3) byitsdisciplinary suspen-sion, and then discharge,of an employee and unionrepresentative.The employeewas discharged for hisadmitted refusal tocomplywith the reportingrequirements established by Respondent.With asingleexception,theTrialExaminer found the198 NLRB No. 1violations stated above: he found no violation arisingfrom the fact that the disciplinary warning systemhad not been implemented at the time of hearing.Respondent excepts to these findings principallyon the grounds that the alleged violations involvedisputesarisingunder the collective-bargainingcontract between the parties, that those disputes weresubject to grievance and arbitration proceedingsunder the contract, and that the principal dispute hasbeen submitted to an arbitrator for final decision.For that reason, Respondent asserts the Boardshould withhold exercise of its remedial authority indeference to the dispute settlementmechanismagreed upon between the parties. We find merit inthat exception.1.The Union has represented the production andmaintenance employees at Respondent's radio man-ufacturingplant for 18 years. The relationshipbetween the parties has been harmonious andproductive but was marred by an economic strike,theUnion's first, inAugust 1969. The currentcollective-bargaining agreement between the partiesprovides,inter alia,that Respondent shall pay unionrepresentatives for time lost in settling grievancesand that the representatives "shall be permitted freemovement within the plant area for which they areresponsible" in handling grievances. The contractalso contains a management rights clause whichprovides, in relevant part, that "the management ofthe plant and the direction of the working forces,including the right to . . . establish rules pertaimngto the operation of the plant, is vested in theCompany . . . . Complaints that the Company hasviolated the terms of this paragraph may be subjectto the grievance procedure." Finally, the contractprovides a four-step grievance procedure culminatinginmandatory arbitration of "any differences ordisputes between the parties as to the interpretationof the terms of the contract which cannot be adjustedthrough the grievance procedure." The central issuehere, the propriety of Respondent's imposition of areporting requirement and subsequent efforts toenforce it, turns upon the meaning and application ofthese contract clauses, and the parties' experience inapplying them.The Trial Examiner found that Respondent violat-ed Section 8(a)(5) of the Act by unilaterally institut-ing a plant rule requiring union representatives toreport to their supervisors upon leaving their workareas to conduct grievance business for the Union.The Trial Examiner also found that the disciplineand discharge of employee William O'Connell forrefusal to comply with the reporting rule violatedSection8(a)(3)of the Act. We find merit inRespondent's exception to the Trial Examiner'sfailure to stay this proceeding pending outcome of 528DECISIONSOF NATIONALLABOR RELATIONS BOARDthe parties' contractual grievance-arbitration proce-dure.O'Connell, an electronic technician, had beenemployed by Respondentsince1952. During all thattime he had been an active union adherent, hadparticipated in grievance handling, and had, for theUnion, negotiated all but two of the contractsbetween the parties. He had been president of theUnion for 5 years prior to his discharge, and duringthat time he personally had performed virtually all ofthe Union's grievance handling duties. The contractprovided for compensation for union officials fortime spenton grievance duties, subject tocertainlimitations:Section 2. Required time lost by the UnionStewards or other representativesin settlinggrievances shall be paid for by the Companyexcept that no such grievance time will be paid inexcess of two (2) hours per week for Stewards andmembers of the Grievance Committee and four(4)hours per week for the President, Vice-President and Chief Stewards. If in any week thestewardsdo not use the two hours aboveprovided, the above maximum time allowed forthe President, Vice-President and Chief Stewardsshall be increased for that week by the amount oftime not used by the Stewards that week. TheCompany shall supply the Union withall neces-sary information in connection with grievances.Section 3. Stewards and Local Union officialsand two (2) members of the Grievance Committeeshall be permitted free movement within the plantarea for which they are responsible.Section4.No Union business other thangrievancesshall be conducted on the Company'stime.Itappears that O'Connell's representative dutiesinvolved not merely step 4 grievances, as provided bythe contract, but also grievancesat steps1,2, and 3which, under the contract, are to be handled bystewards and grievance committee men.' Indeed,O'Connell testified that much of the compensatedtime he spent on union business was related to the"prevention" of grievances, rather than to the filingor processing of grievances. O'Connell spent 1,195compensated hours on such duties in 1969, and 1,520such hours in 1968. Prior to the events hereinRespondentmade no objection to the scope ofO'Connell's activities, or to the amount of time theyconsumed. So far as the record shows, the onlyprevious discussion of O'Connell's activities occurredin September 1969 when O'Connell was asked byMiller, then O'Connell's supervisor, to keep a recordof the times when O'Connell was away from work ongrievance business.O'Connell failed to keep therequested record, but was not disciplined for suchfailure.Thereafter, on December 10, 1969, Miller instruct-ed O'Connell that upon leaving his work area tohandle grievances he was to tell Miller where he wasgoing and approximately how long he would be, andto notify Miller upon his return to the department.Later that same day O'Connell received a writtenwarning for failing to notify Miller when he went toanother plant on the premises on a grievancematter.2 O'Connell filed a grievance the same day,1The full text of the Grievances Article isas followsArticle XIV--GnevancesSection 1.Any dispute or grievance that may ansebetween theUnion and the Company shall be taken up as promptly aspossible asfollowsStep I.Between the aggrievedemployeeand the departmentforeman.The aggrieved employee may beaccompanied by thedepartment steward ifhe desires.Ifno satisfactorysettlement isreached betweenthem intwenty-four (24) hours thenStep 2 Betweenthe ChiefSteward andDepartmentSteward andthe Plant Superintendent and DepartmentForeman Following Step 2in the above proceduregrievances and answers thereto within the timelimits specifiedwillbeinwriting andsigned by properofficials.If no satisfactorysettlement is reached between them in twenty-four(24) hoursfollowingStep 2, thenStep3.The Grievance Committee (consistingof the ChiefStewardof the plantinvolved and one (1) committeemanfromeach plant) shallmeet with the Plant Superintendent involved, a representative of theIndustrial,Relations Departmentand one (1) otherpersondesignatedby the Management,to attempt to resolve all grievancesnot settled byStep2.The meetings shall be scheduled for Thursdayat 2.00 p.m. ifsuchgrievances apseIf no satisfactorysettlement is reached, thenStep 4 The Union President,Vice-President,ChiefStewardinvolved and Department Stewardinvolvedshallmeet with the PlantSuperintendent involved,a representative of theIndustrialRelationsDepartment, and two (2) otherManagement designees and attempt toresolve all grievances not settledby Step 3Such meetings shall bescheduled not later than one (1) week after failure to reach agreementin Step 3Meetingdaysmay be changed bymutual agreement, and arepresentative of the InternationalUnion maybe called in to take partin the grievanceprocedureunder Step4. If no satisfactorysettlement isarrived at, eitherpartymay submit the matter to arbitration ashereinafterprovidedIn the event thatany of theindividualsdesignated in Steps 3 and 4 above are unable to serve,a substitute maybe named.Section 2 Required time lost bytheUnionStewardsor otherrepresentatives in settling grievancesshall be paid for by the Companyexcept thatno such grievance time will be paid in excessof two (2)hours per week for Stewards and members of the Grievance Committeeand four(4) hoursper week for the President,Vice-Presidentand ChiefStewards If in any week the stewards do not use the two hours aboveprovided,the above maximum time allowed for the President, Vice-President and Chief Stewards shall be increasedfor thatweek by theamount of time notusedby the Stewards that weekThe Companyshall supplythe Union with all necessary information in connectionwithgrievances.Section3. Stewards and Local Unionofficials and two (2) membersof the GrievanceCommittee shall be permitted free movement withinthe plant area for which they are responsibleSection4No Unionbusiness other than grievances shall beconductedon theCompany's time2Respondent has not contended herein thatO'Connell wasengaged inany activityother than grievance handling on behalf of the Union when helefthisdepartment without notifying supervision and was variouslydisciplined therefor.The issue of O'Connell's activities is raisedonly by theGeneral Counsel who asserts, in effect, that bymutual consentO'Connell NATIONALRADIO COMPANY, INC.contending that the "free movement" clause of thegrievance article meant that he did not have to reportin and out of his work area as required by Miller.On December 30, 1969, O'Connell left his depart-ment and again omitted to tell Miller where he wasgoing and for what purpose, and Miller issuedanother formal written warning to him. On January8, 1970, Miller issued still another warning becauseO'Connell refused to report back to his department,as directed, from the finance department where hehad gone without prior disclosure to Miller.On January 28, the Union filed a demand forarbitrationof the grievances arising out of theDecember 10, 1969, warning to O'Connell.3 TheUnion contended that the discipline imposed onO'Connell for not reporting to his supervisor was indirect conflict with the "free movement" clause ofthe contract. That same day, the Union filed unfairlabor practice charges alleging violations of Section8(a)(3) and (5) of the Act.After being transferred to another department onFebruary 26, 1970, O'Connell was again told that hewould have to comply with the reporting proceduresbefore leaving his department on grievance business.Notwithstanding this notification, O'Connell on thesame day twice failed to comply with these reportingrequirements and was given two written warnings.O'Connell filed grievances as to both warnings thatday.On March 4, 1970, O'Connell left his departmentearly in the day on grievance business and informedhis supervisor that he would be gone about 2 hoursand would return no later than lunchtime. O'Connelldid not return to his department at all that workday,and his supervisor's efforts to locate him during theafternoon, including paging him on the plant publicaddress system,were unavailing.This incidentcaused Respondent to suspend O'Connell on March6 for 10 days for failing to return to his departmentafter completing grievance business.O'Connell returned to work on March 16 and onMarch 17 he was given another warning for failing toreport back to his department after completinggrievance work in the personnel department. Afterthiswarning,O'Connellmet with Respondent'sdirector of industrial relations,William Kajos, whoreviewed O'Connell's entire record and then dis-charged him for "acts of insubordination, afternumerous verbal warnings, written warnings, and asuspension."The Union filed a grievance based on O'Connell'sdischarge and, on April 6, 1970, amended the unfairhad been permitted to become a full-time union representative with noproduction duties. But whether that is true and whether the partiesintended,ifso, to modify the written contract are, in the first instance,issues fora contract arbitrator.529labor practice charges herein to include the suspen-sion and subsequent discharge of O'Connell.The complaint herein issued on April 9, and, onApril 10, the Union requested Arbitrator ArchibaldCox to adjourn the arbitration proceeding scheduledfor April 27. The request was denied and the hearingoccurred as scheduled. The issues which the partiesstipulated to the arbitrator were:1.Did the Company violate Article XIII of itscollective-bargaining contract with the Union by:a) the warning notices to William O'ConnelldatedDecember 10, 1969, December 30,1969, January 8, 1970 and February 26,1970, andb) the suspension of William O'Connell onDecember 10, 1969, andc) the suspension of William O'Connell onMarch 6, 1970, andd) the discharge of William O'Connell onMarch 17, 1970?2.To what remedy, if any, is William O'Con-nell entitled?Professor Cox held an arbitration hearing on April27, 1970. Respondent, on May 5, asked the RegionalDirector for Region 1 to stay this unfair laborpractice proceeding pending arbitration; the Unionopposed the motion. Thereafter, the Regional Direc-tor denied the motion and the General Counsel, bytelegraphic order, affirmed the Regional Director'sdecision.Respondent renewed its motion at theoutset of the hearing herein, but the Trial Examinerdenied the motion and conducted the hearing onMay 25 through 27. He issued his decision on July13.On July 27, Professor Cox granted the Union'srequest for a continuance of the arbitration proceed-ing and informed the parties in a memorandum thathe would not issue his decision until after the Boardhas acted in the instant proceeding.The issue raised is, in several respects, identical tothat ofCollyer Insulated Wire,192 NLRB No. 150. Inthis case, as inCollyer,the controversy is, at bottom,a substantial dispute over the meaning of contractprovisions. In this respect we disagree with the TrialExaminer's conclusion that "the relevant contractterms here are not in dispute" and his consequentassumption thatRespondent's adoption of thereporting requirement was unilateral action. In ourview the contract provisions and the parties' dealingsunder the contract raise these substantialissues,among others: (1) whether Respondent's actions fellwithin its contractually secured "right to establishrules pertaining to the operation of the plant," (art.3Arbitration was also demanded of a disciplinary suspensionO'Connellhad incurred in a matter not related to the reporting requirement.See part 2,infra 530DECISIONSOF NATIONALLABOR RELATIONS BOARDV, sec. 2); (2) whether the application of such a ruletoO'Connell infringed the contractual guarantee tothe Union that its agents would be "permitted freemovement within the plant area for which they areresponsible" (art. XIV, sec. 3); (3) whether Respon-dent's decision to discipline and discharge O'Connellforrefusing to follow the reporting procedurepending disposition of his grievance was for justcause within the meaning of article XIII; and (4) theextent, if any, to which these contractual provisionsmight have been affected by the parties' course ofdealing under the contract. Thus, the considerationswhich impelled us to withhold our processes inCollyerare likewise operative here.In one respect, however, the cases are to bedistinguished.Here we are presented with the claimthat Respondent has not only violated Section 8(a)(5)by its assertedly unilateral action, but also Section8(a)(3) by its discipline of O'Connell. The GeneralCounsel contends that, in effecting that discipline,Respondent was motivated by union animus. Thatallegation and contention add a dimension to thiscasewhich was not present inCollyer,where noclaim was made that respondent acted from a desireor with an intent either to abridge Section 7 rights, orto penalize employees for their exercise of thoserights, InCollyeritwas literally true that decision ofthe contract dispute would supply the decision of theunfair labor practice controversy: The contract thereeitherdid or did not authorize the changes inworking conditions and wages which were assertedlyviolative of Section 8(a)(5). Here, by contrast, thereexists a narrow penumbra of the dispute wherein it ispossible that adoption of the reporting procedurewas within Respondent's contractually sanctioneddomain and, so, no breach of agreement, butnevertheless prohibited by the Act because under-taken for discriminatory motive. This narrow possi-bilityrequires that we be especially cautious indeclining to assert the exclusive jurisdiction grantedto us by Congress to prevent and remedy violationsof Section 8 of the Act, for there does exist thatpossibility that a contractually sound and entirelyproper arbitrator's award might fail to dispose of allissues arising under the Act.With these grave concerns fully in mind, wenevertheless conclude that our jurisdiction of thecontroversy was improvidently asserted prior to theissuance of the arbitrator's award. In our view theissuespresented to us should not be decided inadvance of an authoritative declaration by thearbitrator whether Respondent's promulgation of thereporting procedurewas within its contractually4 In light of our disposition of this issue, we neither reach nor decide thequestion whether the Trial Examiner was in error in his holding that noestablished prerogative. We are led to this conclusionby practical as well as by statutory considerations.2.The complaint alleges, further, that Respon-dent violated Section 8(a)(3) of the Act by suspend-ingO'Connell on December 10, 1969, for 3 daysbecause he destroyed information assertedly requiredby Respondent in the course of its business. As morefullydescribed in the attached Trial Examiner'sDecision, the list kept by employee Alice Wise, aninspector, contained the names of employees whohad manufactured defective parts. Wise apparentlybecame concerned that she, a union member, waskeeping such a list of fellow members' names andexpressed this concern to O'Connell. O'Connellspoke to Wise's supervisor and learned that Wise hadbeen asked by her supervisor to keep the list.O'Connell inquired why the list was requested andwas told by the supervisor that he wanted the list for"personal" reasons. O'Connell thereupon destroyedthe list in the supervisor's presence. He was promptlythereafter suspended.O'Connell's suspension for destroying the list wasthe subject of an immediately filed grievance. Asalready noted the grievance was denied at successivestagesof the agreed-upon procedure and wassubmitted to Professor Cox for final resolution onApril 27.The Charging Party and the General Counselcontend in this proceeding that the suspension ofO'Connell was motivated by the Employer's unionanimus and was, therefore, effected in violation ofSection 8(a)(3) of the Act. The Trial Examiner foundthe alleged violation.4Respondent contends thatbecause the propriety of O'Connell's suspension wassubmitted to the arbitrator, the Board should abstainfrom exercising jurisdiction pending an arbitralresolution. That contention squarely poses issues ofprimary importance:Whether the Board is empow-ered to abstain pending outcome of the arbitrationproceeding, and whether, if so, it will effectuate thepurposes of the Act to do so? We answer bothquestions affirmatively.In theCollyerdecision we recently examined thelegal predicate upon which the Board might, and inthat case did, decline to intervene in a dispute overcontract terms which was also, arguably, a refusal bythe Employer to bargain in good faith as required bySection 8(a)(5).We noted, in particular, that thecourts have upheld the Board's authority to do so ina proper case. We also reviewed the developments inour economy as well as the legislative and judicialresponses to those developments, which warrantedour abstention in that case and similar cases.Much of what was said inCollyerisequallyshowing of animus was necessary to his finding of violation NATIONAL RADIO COMPANY, INC.531applicable here, although the issues presented areconcededly different.Collyerwas, at bottom, adispute over the meaning of contractual terms andwe placed great reliance upon the fact that thealleged statutory violation and the alleged contractu-al violation so coalesced that resolution of eitherdispute in an appropriate forum would, perforce,supply the resolution of the other dispute.5 In thiscase, however, Respondent's contention that ourauthority is improvidently invoked does not rest onany presumed primacy- of an arbitrator to interpretan ambiguous or contested contract provision.Abstention is urged on the straightforward basis thatthe contract prohibits discipline for other than "justcause" and provides a mechanism for the quick andfair vindication of employee rights when that clauseis violated.Implicit in Respondent's argument, as we appre-hend it, is the assumption that the arbitrationproceeding will lead to a resolution of the disputewhich will not be "repugnant to purposes andpolicies of the Act."6If,as we believe, that is a tenable assumption, thefundamental considerations are the same here as inCollyer.Here, as there, an asserted wrong is remedia-ble in both a statutory and a contractual forum. Bothjurisdictions exist by virtue of congressional actionjand our duty to serve the objectives of Congressrequires that we seek a rational accommodationwithin that duality.We may not abdicate ourstatutory duty to prevent and remedy unfair laborpractices.Yet, once an exclusive agent has beenchosen by employees to represent them, we arecharged with a duty fully to protect the structure ofcollective representation and the freedom of theparties to establish and maintain an effective andproductive relationship.In this context, abstention simply cannot beequated with abdication.We are, instead, adjuringthe parties to seek resolution of their dispute undertheprovisions of their own contract and thusfostering both the collective relationship and the5Coppus Engineering Corporation,195 NLRB No. 1138CfSpielberg Mfg Co,112 NLRB 1080'TextileWorkers Union of America v Lincoln Mills of Alabama,353 U S.448.BTheprocedure of abstainingfrom action,while retaining jurisdiction toact if necessaryto ensure protectionof Federal interests,is an establishedand respected one.Railroad CommissionofTexasv. Pullman Co,312 U.S496,Fornaisv.Ridge Tool Co,400 U.S. 41 The doctrineof abstention hasbeen invoked to avoid conflicts between forums with concurrentjurisdictionover disputes ansing under(a)Federal regulatory programs,LeiterMineralsInc.vUnited States,352 U S 220, (b) the FederalBankruptcyAct,ThompsonvMagnolia PetroleumCo,309 U S 478, and (c) the Federallabor relations laws,AmericaFederation of Labor vWatson,327 U S 582That procedureseems eminently as well suited to the accommodation ofconflictingstatutoryaims as to the accommodationof conflictsinhering inconstitutional federalism.9The FederalMediationand ConcilationService,one of the agenciesthroughwhichcontracting parties can obtain the services ofa skilledFederal policy favoring voluntary arbitration anddispute settlement. And by reserving jurisdiction wepreserve the right of the Charging Party to seek fromus vindication of statutory rights should the arbitra-tion reach a result not tolerable under the statute. Asthe Supreme Court observed inCarey v.Westing-house Electric Corp.,375 U.S. 261, 272:By allowing the dispute to go to arbitration itsfragmentation is avoided to a substantial extent;and those conciliatorymeasureswhich Congressdeemed vital to. "industrial peace" ... and whichmay be dispositive of the entire dispute, areencouraged. The superior authority of the Boardmay be invoked at any time. Meanwhile thetherapy of arbitration is brought to bear in acomplicated and troubled area.In sum, we conclude that the Board is empoweredunder the statute to defer action on a complained ofviolation of Section 8(a)(1) and (3), pending arbitra-tion, if, on balance, to do so will advance the policiesand purposes of the Act.8The question whether, in fact, the policies andpurposes of the Act will be furthered by abstentionhere and insimilar casesismore complex. Thecrucial determinant is, we believe, the reasonablenessof the assumption that the arbitration procedure willresolve this dispute ina manner consistentwith thestandards ofSpielberg.As we noted inCollyer,contract grievance and arbitration procedures havebecome an integral part of virtually all collective-bargaining contracts in this country. Though arbitra-tion like all systems for the resolution of disputes hasitsimperfections, the demand for and resort toservices of skilled arbitrators has increased at asteady and heartening rate.9 The issue most oftenresolved by arbitrators is that of just cause for theimposition of discipline.10 Indeed, it is largely theinsistenceof unions upon procedures to protectemployees against arbitrarytreatmentthat has led tothemodern ubiquity of contractual grievance andarbitration procedures.iiWholly aside from consid-arbitrator, reports that annual requests for panels or direct appointments ofarbitrators quadrupled between 1961and 1971,the figures being respective-ly,3,174 and 12,327During the same period the number of arbitrators'awards issued annually underFMCSaegis have nearly doubled, from 1,553to 2,840FederalMediationandConciliationService,24th Annual Report,Fiscal Year 1971, p. 54-55. The disparityin those figures suggests that, witharbitration as with the Board,a substantialmajorityof potential disputesare settled between the parties without resort tothird partycompulsion. Arespectedauthorityin the field of labor arbitration has estimated that thepracticing arbitrators in the country issued approximately 10,000 awardsduring a recentyear.E Jones,Arbitration and the Public Interest,Proc , 20thAnnual Meeting,National Academyof Arbitrators45 (1971).io In fiscal 1971 almost half of all arbitration awards issued under FMCSauspices involved discharge and disciplinary action.FMCS,24th AnnualReport 5511"Even where there was littie evidence ofirresponsible behavior onthepart of management,the union seeking to organize employees theprotection offeredby collectivebargaining against unfairdisciplinary(Continued) 532DECISIONSOF NATIONALLABOR RELATIONS BOARDerations arising from the increasing caseload beforethis five-man Board,12 we believe the purposes of theAct are well served by encouraging the parties tothose contracts to resolve their disputes withoutgovernment intervention. The reference inCareytothe "therapy of arbitration" is not simply rhetorical.The relationship of contracting parties is strength-ened by the experience of mutual reliance oncontract procedures. The intervention of this Board,by contrast, can sometimes be an unsettling force.13There are also more specific reasons why thecontractual procedures may be assumed to operate insuch fashion as to resolve the underlying dispute infull and thus obviate the need for further action bytheBoard. It bears repeating that this case iscognizable by the Board at allonlybecause thediscipline here was imposed upon one who haddistinguished himself as a union adherent. That is,but for the fact that O'Connell acted in behalf of theUnion, his 3-day suspension would have presentedonly contractualissuesand Section 8(a)(3) of thestatute could not have come into play. We mayassume that the Union will be aware of its institu-tional interests in protecting its officer and leadingproponent against discipline which is thought torestrict his activities on the Union's behalf. In thatrespect, especially, it must be noted that the interestsof the employee and his representative are insubstantial harmony in this case and are likely to beso in every such case.14 It is sufficient to note herethat in protecting O'Connell the Union protects itselfaswell and, for that reason, we see no ground toassume that O'Connell's interests will be inadequate-lyrepresented under the contractual procedures.Two final similarities between this case andCollyerreenforce our belief that abstention is appropriate.Here, as inCollyerand inJos.SchlitzBrewingCompany,175 NLRB 141, the parties have had longestablisheda stable and productive bargainingrelationship.15Second, although the alleged violation of Section8(a)(3) subsumes a charge of union animus bytreatment It is a mistake to feel that a union's contribution is limited toperiodic contract improvements,ithasa greatinfluence on disciplinarypolicies and actions This is felt on almost adaily basisduring the life of anagreement,either because of the silent presence of the union or because theunion has been quick to prosecute grievances relating to allegedly unfairdiscipline," S Shchter, JHealy and E Livernash,The Impact of CollectiveBargaining on Management,624 (1960)12This consideration should not be gainsaid,however In fiscal year1971, the Board decided 836 contested unfair labor practice cases, anincrease of more than 500 percent since 195713"But if the Union may. call upon an outside agencythe wholeproceeding is necessarily disrupted The arbiters cannot continue. Thewhole controversy then shifts from the plant to the nearest Board hearingroom, and thereafter to the nation's capital,and then on to the seat of anyone of the eleven Courts of Appeals having geographical jurisdiction overthe employerWhatever else that is, it is not giving full play to the meansestablished by the parties.More than lost time, it introduces or magnifiesadvocative hostilityFor now a new adversary has entered the lists-theRespondent, we believe this case must be distin-guished from those in which a history of such animusor pattern of action subversive of Section 7 rights hasbeen alleged.16 For these reasons we decline at thistime to exercise our remedial powers in this case andso decline as well to render any decision now uponthe merits.3.Finally,Respondent is charged with violatingSection 8(a)(5) by failing to comply with contractualobligations to resume an awards program for longservice employees, to print and distribute copies ofthe current contract, and to establish a system ofwarning notices in connection with employee disci-pline. These allegations clearly raise simple contractdisputes resolvable under thesettlementproceduresprovided in the contract. These allegations of thecomplaint shall be dismissed in accordance with ourdecision inCollyer, supra.ORDERPursuant to Section 10(c) of the National LaborRelations Act, the National Labor Relations Boardhereby orders that the complaint herein be, and ithereby is, dismissed; provided, however that:The Board shall retain jurisdiction of this proceed-ing for the purpose of entertaining an appropriateand timely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisdecision, either been resolved by amicable settlementin the grievance procedure or submitted promptly toarbitration,or (b) the grievance or arbitrationprocedures have not been fair and regular or havereached a result which is repugnant to the Act.MEMBERS FANNING AND JENKINS, dissenting:The majority here extends itsCollyerpolicy, offorcing the union and employer out of the Board'sprocesses and into arbitration, to a case in which noquestion of contract interpretation is involved andinwhich the only issue is whether an employee wasfired for union activity in violation of Section 8(a)(3).GeneralCounsel who,from the nature of the complaint, aligns himself withone of theadversaries-the Union-butwho as a sort of protector of thegeneral public interest must advance hisadvocacy,pro and con,not in themanner best calculated to bung an end to the dispute, but in a mannerthought,fromthat loftyvantage,to be best for the general good Evenworse,that diversion ends in a decision which,ifitdetermines thesubstantive issue adversely to theEmployer asdoes this one leaves theEmployerfacing an additionaladversary-theBoard.Thismakes itnecessaryfor theEmployerto resist that determination in order to get thematter backwhere itstarted-in the laps of the arbitrators.To do that theEmployer must come to court But the courthouse, says the Supreme Court,isnot the place to work out industrial disputes when arbitration has beenprescribedand is available"Sinclair Refining Company v N L R B,306F 2d 569, 579 (C.A. 5)14CfKansas MeatPackers, aDivisionof AristoFoods,inc,198 NLRBNo. 2, issued this day.15CompareCurtisManufacturing Co, Inc,189 NLRB No. 3816CompareUnited Aircraft Corporation,188 NLRB No. 96 NATIONAL RADIO COMPANY, INC.533There is therefore no contractual dispute which is,susceptible to arbitration. To compel the victim ofthis alleged discrimination to resort to arbitration isnot "deferral," but a subcontracting to a privatetribunal of the determination of rights conferred andguaranteed solely by the statute. Such action mocksthe statute and the reason for this Board's existence.In the series of recent cases in which the majorityhas deferred to arbitration alleged violations involv-ing unilateral changes in collective-bargaining agree-ments, we have previously expressed our reasons whythe Board lacks the power to refuse to decide suchcases when they are brought to it, and why it is illadvised to refuse even if the Board had the power.Collyer Insulated Wire,192 NLRB No. 150;PeerlessPressed Metal Corp.,198 NLRB No. 5;AppalachianPower Co.,198 NLRB No. 7;National Biscuit Co.,198NLRB No. 4;Malrite of Wisconsin, Inc.,198NLRB No. 3; among others. Those reasons areequally applicable here, and need not be repeated.But in discriminatory discharge cases, there areadditional and cogent reasons for the Board todecide the merits of the case forthwith rather thansubcontract the decision to private handsStatutory protection against discrimination on thejob because of engaging in, or refraining from, unionactivity is anindividualright,unlike the union orgroup right to be protected from unilateral changesin the collective-bargaining agreement.Because it isgranted by the statute to individuals, it cannot bereduced, altered, or displaced by any agreementbetween the employer and the union.N.L.R.B. v.Industrial Union of Marine and Shipbuilding Workersof America, AFL-CIO and its Local 22,391 U.S. 418;Lodge 743, 1AM v. United Aircraft Corp.,337 F.2d 5(C.A. 2). A union and employer may lawfully agreeto arbitrate any differences they have over provisionsintheiragreement. But they cannot lawfully agreethattheywill arbitrate between themselves discrimi-nation by one of them againstan employee,unlessthat employee joins in or plainly acquiesces in andadopts thatmethod of determining his rights,because Section 9(a) gives him the right to present hisgrievances outside the channels agreed upon by theemployer and union. The contrary conclusion,adopted by the majority, subjects the individualrights of the employee to a tribunal he has neveragreed to, has rejected by asking this Board to decidehis case, and cannot on his own individual initiativeinvoke. Because only the union or employer caninvoke the arbitration process, that process thereforemay well leave him stranded even if he desired tosubmit to arbitration. Since the party who iscomplaining of the unlawful conduct against him hasbrought his case to the Board instead of pursuingarbitration, there is nothing voluntary about thearbitrationwhich the Board is forcing upon him.Thus, the voluntary character of arbitration, whichthe majority extols as the main reason for compellingitsuse, is completely absent in the case of theindividual discriminatee. His plight is reminiscent ofthe army private to whom the sergeant pointed andsaid, "I need one volunteer-you."The special competence of arbitrators in contractdisputes, which is the only substantive justificationtheSupreme Court has found for ordering thecontracting parties to arbitrate rather than litigate,does not exist in the field of statutory rights. Thearbitration process cannot use the Board's investiga-tive or legal resources and capabilities, and arbitra-tors do not have the expertise in statutory issueswhich the Board has necessarily acquired throughlong, intimate, and specialized experience. Indeed,the majority concedes that its deferral to arbitrationin this case "does not rest on any presumed primacyofan arbitrator to interpret an ambiguous orcontested contract provision." Therefore the onlyreason the Supreme Court regarded as justifyingarbitration is absent here.And more important, it is the Board and notarbitrators whom Congress has made responsible fordetermining violations of the statute. There is apublicright and interest in preventing and remedyingviolations of the Act, which is perhaps even para-mount to the individual rights of which we havespoken above. We have pointed out inCollyerand inother cases since then that the Board is notempowered to delegate this responsibility to privatetribunals, and that our colleagues' reliance on theSteelworkers'trilogy,Carey, Boys Markets,and othersuch cases was entirely misplaced because thosecases involved no violations of the Act, butonlydisputes over the meaning of the contract. Theinapplicabilityof these cases involving suits tocompel arbitration has just been pointed out againby the Supreme Court in holding that "a § 301 suit tocompel arbitration" is not pertinent to "an unfairlaborpracticeproceedingwhere the Board isexpressly limited by the provisions of § 8(d)."N. L. R. B. v. Burns International Security Services, Inc.,92 S.Ct. 1572(1972).Where no contract disputeexists, as here, there is nothing to arbitrate. Thus themajority is not deferring to arbitration, but subcon-tracting to a private tribunal the determinationwhether the statute was violated. Uniformity disap-pears, the preemption doctrine is frustrated, privatetribunals proliferate with no real prospect of reviewof their actions, and anarchy begins to intrude.The majorityasserts, in support of its result, that"[b]oth jurisdictions [this Board and arbitration]exist by virtue of congressional action," relying onTextileWorkersUnion of America, AFL-CIO v. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDLincolnMills of Alabama,353 U.S. 448. But thecongressional action considered inLincolnMillsextended only to suits under Section 301 to enforcecontract provisions. Nothing inLincolnMillsindi-cates thatotherthan contract rights were amenableto arbitration.Other tribunals, e.g., the Court ofMilitary Justice, also "exist by virtue of congression-al action," but this does not allow the Board to sendits cases there.This rush to subcontract to private hands thedetermination of public and individual rights willeliminate those rights, sooner rather than later. Theonlyway an 8(a)(3) discrimination case can besqueezed into the arbitration mold is by interpretingsome contract clause such as one forbidding dis-charge without "good cause" as providing the sameprotection the statute provides against discrimina-tion. (Why would not the majority first ask anarbitrator to determine whether the clause should beso read?) The majority will then presume that theissue of discharge for union activity (or for refrainingfrom such activity) was decided by the arbitratoreven though the award does not mention it anddecides only whether "good cause" existed.TerminalTransport Company, Inc.,185 NLRB No. 96. But asthe majority concedes, arbitrators are concerned with"just cause for the imposition of discipline," and willdispose of this case on that ground in the arbitrationproceeding. Thus, the majority engages in what theyregard as a "tenable assumption" that the arbitrationresult"willnot be `repugnant to purposes andpolicies of the Act.' "This assumption is not only not tenable, it is notpossible. For it makes the existence of "good cause"a complete defense in a case where the reason fordischarge is union support (or non-support). Inmany, and perhaps most, discharge cases, a goodreason may exist for firing the employee; if so, thearbitration inquiry ends there, and the employee isout of a job. The Act, however, requires that theemployee be protected against discharge for unionreasons, even though there may be a different andgood reason for his discharge. Consequently, theBoard in nearly every discriminatory discharge caseexamines the evidence and the circumstances, inorder to determine whether the "good" reason wasthe real reason or a pretext for firing the employee.Frequently the "good" cause is found to be a pretext.This protection of the Act is eliminated by themajority's subcontracting of such cases to arbitra-tion,which will go against the employee if theemployer can unearth, even in hindsight, a "goodcause" for firing the employee. That the unionapparently has no interests adverse to the employeeand does have an interest adverse to the employercannot, contrary to the majority, provide anyassurance that the arbitrator will determine whetherthe "good cause" was a pretext, since his soleauthority and function is to interpret the "goodcause"provision. Indeed, the arbitrator himself(ProfessorArchibaldCox) in this case has, bywithholding his decision until the Board has decidedthe statutory issue, concluded that he cannot orshould not determine that question. The "therapy ofarbitration"which the majority illogically importsinto this case 17 leaves the patient to die withoutbenefit of the protection Congress intended him tohave. Thus the majority's assertion that their forcingthe alleged victim into arbitration "simply cannot beequated with abdication" is perhaps provoked by theunavoidable realization that they are abdicating.The result of these mistaken assumptions is toreduce the statutory protection against discrimina-tion to a permission to fire the employee if "goodcause" or "just cause" exists for doing so, eventhough the true reason for firing him is not this butrather his engaging (or refusing to engage) in unionactivity-A further and necessary result is that if the partiesdesire, they may contract themselves out of the Actto any extent they choose by listing in the contractthe provisions of the Act they agree not to violate,and appending an arbitration clause to such listing.For example, the employer and union may agree thatunion members will not engage in concerted activityon company time or property, or that the employerwill not interfere with, coerce, or discriminate againstemployees because of union activity-a substantialpart of the activity protected by Section 8(a)(1) and(3).By appending an arbitration clause,the partiescan remove these activities from the statutoryprotection, and limit the employees' protection tothat afforded by arbitration. For the majority willthen refuse to decide, subcontract the case towhatever tribunal the parties may have designated,and the Board can devote most of its time to electioncases. The majority will then have sidestepped muchof the Board's unfair labor practice work, byassigning it to private tribunals, rather than to theFederal courts as has often been proposed but neveraccepted by Congress.Besides the foregoing drastic curtailment of statu-17The "therapy"concept was expressedinCarey, Pres. of Internationalto this dispute,the fired employee,isnot a party to the arbitrationElectricalWorkers v.WestinghouseElectric Corporation,375 U.S. 261, 273, aagreement and not boundby it,we have explained in more detail in ourcasein which the Court enforcedan agreement to arbitrate a contractualdissentsinCollyerwhyCareyand the similar cases the majority cites are notdispute.Apart fromthe facts that (1) no contractual dispute isinvolvedappropriate.here, (2) no statutoryright was involvedinCarey,and (3) one of the parties NATIONAL RADIO COMPANY, INC.535tory rights inherent in the majority's subcontractingof discrimination cases, the cost of arbitration willseverely limit the protection of the discriminatees.Each arbitration, as we have pointed out elsewhere,will cost well over $500 per side, with the likelihoodthat the figure will exceed $1,000. Since arbitrationsettlesonly the particular case arbitrated, andprovides no remedy against future violations, adetermined opponent of employee rights can repeatthe unlawful conduct and make it almost impossiblefor even a strong union to continue the arbitrationcourse. The vicitim, of course, out of work and out ofmoney, has no chance through his own efforts ofobtaining his rights by an expensive arbitration. Andthe victim is, by this subcontracting and refusal ofthe Board to exercise its responsibilities, deprived ofthe assistance of the Government, of its resources, itspowers, and its expertise, in establishing his rights.That those rights also have a public character andinterest emphasizes the derogation of the statute andpublic policy inherent in the majority's action.Since the original enactment of this statute in 1935,ithas been contemplated that the Government, withits resources, facilities, and power, shall vindicate therights protected by the Act. "No private right ofaction is contemplated. Essentially the unfair laborpractices listed are matters of public concern, bytheir nature and consequence, present and potential. .." See II Leg. Hist. 2931, 2978, 3074 (1935). Theoriginal Section 10(b) proposed by Senator Wagner,"father" of the statute, contained a clause providingthat the "Board may, in its discretion, defer itsexercise of jurisdiction over any such unfair laborpractice in any case where there is another means ofprevention provided for by agreement . . . ."See ILeg. Hist. 1301 (1935); II Leg. Hist. 2430 (1935). Thisis exactly what the majority does in this case. Yet thisprovision was struck from the bill, II Leg. Hist. 2351(1935), a clear rejection of the "policy" which themajority here and inCollyerhave created. Forcingthe discriminatorily discharged employee to resort toarbitration can no more be justified than allowing adifferent private tribunal, created by a union, toimpede his access to the Board by an adjudicationimposing a fine because he resorted to the Board. Insuch case, as the Supreme Court held, "[i]f the[employee] becomes exhausted, instead of the reme-dies, the issues of public policy are never reached andan airing of the grievance never had," and thus"overriding public interest makes unimpeded accessto the Board the only healthy alternative ...."N. L. R. B. v.Marine and Shipbuilding Workers,391U.S. 418, 425, 424. Precisely the same is true here,and there is no more reason to permit a privatearbitration tribunal to impede access to the Boardthan to allow the private union tribunal to impede itinMarineWorkers.The majority asserts that arbitration of discrimina-torilydischarged employees is preferable to decisionby theBoard because"intervention of this Board... can sometimes be an unsettling force," andarbitration is "best calculated to bring an end to thedispute."18But if the statutory protection is to bemeaningful,ofcourseBoard decisions findingunlawful conductmay be "unsettling"to the partieswho have agreed to an arbitration provision. Theemployee who is allegedly victimized is, contrary tothemajority,not a party to the arbitration agree-ment;the protection of his statutory rights does notcontemplate nor turn upon ending the dispute onterms acceptable to the union and employer. Thesignificance of the "unsettling effect"of a Boarddecision is simply that the protection of statutoryrightsoften requiresmore than an arbitrator isempowered to decide,orwillaward.Thus the"unsettlement"will vary directly with the extent towhich arbitration will or may fall short of what thestatute commands.While the majority deplores thisand is willing to emasculate the Act to avoid it. weregard it as a necessary and valid symptom of theeffectivenessof the statute. Indeed,because anarbitration award disposes of only the individualcase,lacks precedential value,and cannot preventrecurrence of future misconduct of the same sort,any "unsettlement"would seem to be far greaterunder the arbitration compelled by the majority thanunder a dispositive Board decision which wouldestablish the proper principle and eliminate furthermisconduct.Finally,themajority justifies its subcontractingcases to arbitrators on the ground of curtailing "theincreasing caseload before this five-man Board."Thisjustification is asmisplaced as the otherassumptions of the majority. As was pointed out inour dissentsinCollyer,in the decade precedingCollyersuch cases have averaged two per year, andtheBoard'swillingness to decide them may havediscouraged violations and thus have kept thenumber low.Subcontracting these cases to arbitra-torsmay eliminate two cases per year from our800-850 decisions, but at the expense of increasingthe number of disagreements and the effort andexpense of the parties in disposing of them on anadhocbasis.And even if the workload reduction wereverysubstantial,thishardlyexplains how the Actpermits the,Board to remove the protection of theAct from a large segment of those it was designed to18Fn 13 and accompanying text,supra 536DECISIONSOF NATIONALLABOR RELATIONS BOARDprotect, or why the Board instead of Congress shouldestablish such a policy.For these reasons, there is no authority in the Actpermitting the Board to force an employee toarbitrate his discriminatory discharge which alleged-ly violates the statute, and no reason for the Board todo so if it had such authority. We think the Board isrequired to determine the case on the merits andwould do so.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaintherein (issued April 9, 1970; charges filed January 30 andApril 6, 1970), as amended, alleges that the Company hasviolated Section 8(a)(3) of the National Labor RelationsAct, as amended, 73 Stat. 519, by suspending William F.O'Connell on December 10, 1969, and discharging him onMarch 17, 1970, because of his union membership andprotected concerted activities; Section 8(a)(5) of the Act byrefusing to bargain collectively with the Union as theexclusive representative of the employees in the establishedunit,by unilaterally changing established policy withrespect to free access by union officials, and by refusing toimplement various contract conditions; and Section 8(a)(l)of the Act by all of the acts noted above. Admitting theallegation ofO'Connell's suspension and discharge, ofappropriate unit, and of the Union's exclusive representa-tion, the answer, as amended, denies the allegations ofviolation.The case was tried before me at Boston, Massachusetts,on May 25 through 27, 1970, inclusive. Pursuant to leavegranted to all parties, briefs have been filed by the GeneralCounsel and the Company, the time to do so having beenextended.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGSOF FACT (WITHREASONS THEREFOR) ANDCONCLUSIONS OF LAWI.THE COMPANY'S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as aMassachusetts corporation, the nature and extent of itsbusiness, and its engagement in commerce within themeaning of the Act are admitted; I find and conclude,accordingly. I also find and conclude that, as admitted, theUnion is a labor organization within the meaning of theAct.II.THE MOTION TO DEFER TO ARBITRATIONOn May 5 the Company moved the Regional Director topostpone the trial in this case and to defer to thejurisdiction asserted by an arbitrator on April 27. Thatmotion was denied on May 12.IWiithspeed a desideratumand delay anallegedconcern, and despitethe to-doat the trialabout prompt decisions and Board delay,counsel forthe Company requested an extension to July 20 for the filing of briefs. If thearbitrator'sdecision has issuedat the present writing, I have noknowledgeWe consider now, but briefly, the motionas renewedbefore me at the opening of the trial on May 25. It willserve little purpose to repeat here various facts analyzedand considered at the trial, from the filing of the chargeherein andthe simultaneousrequest for arbitration,through the request on April 10 that the arbitration hearingbe adjourned until after the Board decision herein, thedenial of that request, and the holding of the arbitrationhearing on April 27 and May 14.1 Nor shall I now repeatthe able arguments, pro and con, on the motion before meor the detailed analysis whichImade onthe record and myreasons asI denied the motion.Iwould add only the following to what I saidex directoon the bench. InDubo,2the union early filed a petition inthe district court for an order requiring the respondentthere to arbitrate various grievances, and itmaintained itsposition until it obtained an order 4 months later directingsuch arbitration. This the Board recognizedas itdeferredaction.In the instant case, with the arbitrator concerned withthe alleged discrimination and the Board with that and thealleged refusal to bargain in that the Company unilaterallyeffected a change in policy which led to the discrimination,therewould be a duplication of directly necessarytestimony not tomention allelse which would be relevantto an understanding of the relationship between the partiesand the context of the eventsin issue. Indeed, the defensebeing that O'Connell was insubordinate with respect toorders which are alleged to have violated Section 8(a)(5), touphold that defense would be to dispose of theallegationsof discrimination.Without the benefit of hindsight but prospectively,before decision on the motions to adjourn or to defer, itcould be expected that the testimony concerning the 8(a)(3)allegations and that concerning the 8(a)(5) could not beseparated:Certainly even the December restriction onO'Connell's passage through the plant on unionbusiness(alleged to be in violation of Section 8(a)(5)), of whichmore below, explained and led to the alleged insubordinateacts by O'Connell which in turn, we were early told, werethe reason for the discharge. With the explanation for therequest for arbitration as necessitated by the contractbetween the parties, and an early request that thearbitration be held in abeyance, the Board should not, andshould not have been requested to, abdicate its responsibil-ity because the arbitrator saw fit to deny the request foradjournmentmade to him and to proceed with thearbitration. This is not a case where the request that thematter proceed to decision by the Board was made onlyafter the arbitration hearing and decision or even after thearbitration hearing had commenced. The right to deter-mine prospectively which proceeding should be conductedand be held to be determinative must he with the Board,not with the arbitrator.Whatever may be said in cases involving interpretationof a contract,3 the relevant contract terms here are not indispute. The questions with respect to O'Connell's warningof it.2Dubo Manufacturing Corporation,142 NLRB 431.3Cf.Officeand ProfessionalEmployees, Local 425 v. N. L. R.B.,419 F.2d314 (C.A.D.C.);N.L.R.B.v.Acme IndustrialCompany,385 U.S.432; NATIONALRADIOCOMPANY, INC.notices, suspensions, and discharge concern the issue ofSection 8(a)(5) unilateral actions takenby the Company,and that issue was not submitted to the arbitrator. This isin no sense a decision that any obligation by the Union toarbitrate under the contract is invalid. But any suchobligation may not be held to frustrate or interfere with theBoard's proceeding to determine whether an unfair laborpractice has been committed; and sufficient reason hasbeen shown for the Board to make a determination.III.THE UNFAIR LABOR PRACTICESA.The Alleged Violation of Section 8(a)(5)I find and conclude that, as alleged and admitted, thefollowing is an appropriate unit within the meaning ofSection 9(b) of the Act:All production and maintenance employees of theCompany employed at its Melrose plant includingmodel shop employees, factory clericals and leadmenexclusive of office clerical employees, guards, profes-sional employees and all supervisors as defined in theAct.An 18-year harmonious relationship between the Com-pany and the Union was marred within the last few monthsby a 2-week strike, the filing of many grievances, and thesubmission of two cases to arbitration, including the onenoted above, these being the first two between the parties.Whether or not this be a case ofpost hoc, propter hoc,itwasstipulated that within the last 2 years the Company hasacquired a new president, vice president in charge ofoperations, and director of industrial relations.By memorandum of agreement on August 18, 1969, theparties extended the 2-year collective-bargaining agree-ment which they had entered into on August 2, 1967. Thatagreement provides,inter alia,as follows in article XIV:Section 3. Stewards and Local Union Officials andtwo (2) members of the Grievance Committee shall bepermitted free movement within the plant area forwhich they are responsible.Section 4. No Union business other than grievancesshall be conducted on the Company's time.O'Connell has for 5 years been president of the ChargingUnion. He has been zealous and very active on its behalf.Employee Wise,an inspectorfor the Company and ashop steward and member of the Union's executivecommittee, testified that although the Company kept cardswhich showed deviations and errors on various jobs, hergroup leader, Arthur, asked her to keep for him a list ofrejects and deviations. She asked him whether Miller, thedepartmentmanager and Arthur's superior, wanted it.Arthur allegedly replied that he was "doing many errands"for the Company and needed the list for his personal use sothat he would know what was going on in the department.Wise testified further that from time to time Arthur askedher for the list, which she kept on scrap paper, and thatsome employees complained of her keeping a list limited totheir poor work.About the end of November she told O'Connell aboutthis adding that she did not know "whether it was legal for314 (C.A.D.C.);N.L.R.B.v.AcmeIndustrial Company,385 U.S. 432;ProgressBulletin PublishingCompany,182 NLRB No. 135.537a union member to keep a list for his own personal use orwhether it was right for [her] to do so." O'Connell askedArthur why he needed such a list and the latter allegedlyagreed that the card system was "all right." Asked byO'Connell whether Miller had ordered the list, Arthurreplied thatMiller knew nothing about it and would notsee it: It was only for Arthur's information. O'Connell thenasked Arthur what he was going to do with the list and,when Arthur replied that he guessed he would have to getrid of it, O'Connell said, "I'll get rid of it [for] you," andtore it up. It does not appear that Arthur protested. Wisedid not keep such a list thereafter.O'Connell testified that, after Wise told him that she wasconcerned about the list which Arthur had instructed herto keep, he asked Arthur about it and the latter replied thatitwas for his own information and that he had not beeninstructed to keep it; it was his own "personal business";that Arthur then told Wise that she would not have to keepit4 and said that he would throw the list away; and thatO'Connell thereupon tore the list and threw it away.When O'Connell on December 9 heard that Arthur hadtold Miller that O'Connell had destroyed company records,he spoke about it to Kajos, the Company's director ofindustrial relations, and was told that a meeting concerningthe incident had been set up for that afternoon. At themeeting,which was attended by O'Connell, Walsh, theUnion's vice president, Arthur, Kajos, Miller, and Pundick,theCompany's vice president in charge of operations,O'Connellmaintained that he had not destroyed anycompany records but only Arthur's list of four or fivenames. At 11 o'clock the next morning Kajos handedO'Connell a suspension memorandum which read asfollows:You are hereby notified that you are being suspend-ed for deliberately destroyinginformationrequired bythe Company in the course of its business, and forintimidating fellow employees into disobedience ofproper management instructions.The suspension is for the remainder of the workweek for the period ending December 14, 1969.Please report to work on Monday, December 15,1969.Miller testified that he had instructed Arthur to keep areporton rejects in the machine shop, and that onDecember 9, when he asked Arthur for it, the latter toldhim that O'Connell had torn it up. According to thisversion, Arthur had told Miller that O'Connell had the listand said that Arthur should not have it (whether Arthursaid anything in reply, we do not know), and O'Connelllater admitted that he had torn it up, saying that it was apersonal piece of paper which Arthur had been keeping.Itwas evident as he testified that Miller had the issues inmind and was straining to justify the Company's position,filling in where he did not know, and hedging or avoiding adirect answer where he did know. I do not credit histestimony or explanations.Aside from this issue ofcredibility, whether Miller had asked for and wanted sucha list or whether it was personal to Arthur and not acompany record, it may be noted that there was no4Wise was not given a reprimand or a warning,nor apparently was shespoken to about it,although she did not keep the list thereafter. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDinformation on Wise's or Arthur's list that could not beobtained by looking at the card records which were athand; and that approximately 10 days or 2 weeksintervened between O'Connell's destruction of the list andMiller's alleged request for it.I draw no inference from the fact that Arthur, apparentlyavailable to both sides, was not called as a witness by eitherto testify concerning what had occurred between himself,Wise, and O'Connell, and concerning his discussion withMiller. It is further to be noted that the suspension noticewas given to O'Connell in the context of discussion whichhad been going on for some 3 months concerning areporting procedure which O'Connell refused to acceptand for which he received a warning notice on December10 as we shall now see.Itwas while O'Connell was waiting to see Kajos withreference to the decision on the Arthur list episode that onWednesday morning, October 10, he was given a warningnotice in which he was charged with leaving one buildingthat morning and going to the toolcnb in another buildingwithout notifying his supervisor. Miller told us that it hadalways been the practice that all of the union officials whoreported to him with the exception of O'Connell (thesebeing the vice president, the financial secretary, the twomembers of the Grievance Committee, and stewards) tonotify him, before they left the department, when theywere leaving, where they were going, and when theyexpected to return. O'Connell, he stated, did this onlysometimes; we were not told when or the number of times.As chief union official, O'Connell spent far more timeaway from his job and on grievance business than did all ofthe other union representatives combined.While Miller had previously requested O'Connell to tellhim when he was leaving the department on grievancebusiness, the latter had never been warned about this. InSeptember 1969 Miller told O'Connell that it would beconvenient since Miller was not always there if O'Connellkept a record or logbook in this connection. WhetherO'Connell at any time agreed to keep a record or to notifyMiller is in dispute.5 What is not in dispute is that, whileother union representatives did so report, the agreementbetween the Company and the Union did not provide forthis and O'Connell through the years had not reported.When in September Miller provided a book for O'Connellto enter his comings and goings, O'Connell declared thathe would not keep it. Sometime thereafter and again onDecember 8 or 9 Miller told O'Connell that he needed theinformation, O'Connell replying that he did not have toand would not supply it. Early on the morning ofDecember 10 Miller told O'Connell that he would give hima warning slip if he did not report when he was leaving andwhere he was going. In the light of the other circumstanceshere, it is unnecessary to decide whether, as O'Connellclaimed and Miller denied, the latter also asked that he betold whom O'Connell was going to see and about what.With the possible exception of March 17, when he wasdischarged because he had "deliberately refused to disclosereasons for [his] absence" there is no evidence and it is notclaimed that on any of these occasions O'Connell was notin fact engaged in grievance business. While O'Connell hadnot reported in advance of his departure on December 10asMiller wanted him to do, he did thereafter explain thathe had gone to see Kajos concerning his grievance and thediscussion the day before with respect to his tearingArthur's list.The same issue of failure to report was involved insimilarwarnings given to O'Connell on December 30,January 8, and February 26. O'Connell was suspended onthe afternoon of March 5, and the following day he wasnotified that this was to continue until March 16, thesuspension notice reciting the various warning slips notedabove. A similar warning notice was given to O'Connell onMarch 17, when he was discharged.An issue of fact intrudes in connection with thesuspension notice of March 6: It isclaimed and denied thatwhen he left his department on March 4 O'Connell saidthat he would return by noon. (A similar question arosewith respect to O'Connell's whereabouts on March 17.)This is hardly determinative of the question before us sinceit is clear from the suspension notice and indeed from theentire record that the issue was then, as it had been andcontinued thereafter, the insistence on and the refusal toreport.Despite an innuendoseveral timesinjected, there isno claim that O'Connell was engaged in improper activityor that he was a shirker.We disgress briefly to note the following letter whichO'Connell sent to Kayos on December 12, while he wassuspended:In accordance with the terms of Article XIV, Section3, I want my rights to enter the Plant to conductordinary union business in connection with my job asPresident of the Local. I intend to have the customaryFriday meeting with my Vice-President and two chiefstewards.Grievances will be discussed and whateverother business that comes up subject to the operation ofthe Local within the Plant.I also intend to check on the financial affairs of theLocal and may contact Payroll Department withregards to check-off and union dues.While access during a period of suspension can be includedin the allegation that the established policy was unilaterallychanged, the issue as framed and tried related toO'Connell's movements while he was on the job. BeyondO'Connell's statementthat Kayos told him that he was notto reenter the plant while on suspension, there was noreference to this item, nor was it litigated; and I make nofinding in this connection. The letter was early offered andreceived in chronological order with the other documents.Although as we shall see, grievance business may bebroadly defined, O'Connell's December 12 letter distin-guishesinhaec verbabetween grievances and otherbusiness. The contract limits compensable time to griev-ance business. But it did not limit O'Connell's activity togrievances while he was on suspension and not being paid.5Before the arbitrator, O'Connell testified, "In the beginning I thought itKajos testified Asked how long he kept it, he replied, "It didn't take long towas a good idea until it got so involved I didn't want anything to do with it "get involved " The pertinent extract from the testimony before the arbitratorThe Company can hardly claim that this was a waiver on which it relied inwas by consent received after the close of the trial herein and is markedthe face of O'Connell's continued objections, immediately expressed as"TX Exh 1." NATIONAL RADIO COMPANY, INC.The prior provision for free movement permits otheractivity beyond grievance business even if the time spentthereon be not compensable. Nor, as we recognize that thiswas not litigated, did the Company raise any question withrespect to O'Connell's stated intention to take up "otherbusiness that comes up subject to the operation of theLocal within the Plant."We return to the requirement to report which theCompany now sought to impose on O'Connell. Millertestified that about October there was a change in thereporting of employees' time for charge purposes. He hadcomplained that all of O'Connell's time was being chargedto the commercial products department even though hespent so much time on union business and in otherdepartments, and the finance department wanted to knowwhere O'Connell was .6 It will be noted that this occurredafterMiller had first spoken to O'Connell about reporting.If thiswas a good reason for getting reports onO'Connell's whereabouts, it was a new reason and calledfor modification of the existing procedure.. Indeed one canwonder whether the good reason now declared by Millerwas the actual reason:Not until February 23 whenO'Connell was assigned to his department, or February 24,did Tully, his new department manager, first hear of theserules informally; a higher company official more formallybut orally told him about these rules when O'Connellcomplained that the proposed new rule would restrict hisfreedom of movement, his own reply was that such a rulewas applied in most companies and that it was just"common courtesy."Basic to everything which occurred here and determina-tiveof the issues before us is the question whether theCompany lawfully imposed conditions on the activity ofO'Connell, the Union's president, within the contractprovision that union representatives are permitted freemovement within the plant area for which they areresponsible.An attempt to distinguish between unionbusiness and grievance business was quickly disposed ofwhen O'Connell explained that he was on grievancebusiness even when grievances were not filed: Investiga-tionwas necessary and indeed desirable to avoid theunnecessary filing of grievances. (We recall that Millerwanted information when O'Connell left ongrievancebusiness.)Itmay be noted also that no complaint was made orissue raised, at the times when he was so engaged, that hewas not on grievance business under the contract betweenthe parties. In fact the Company's account which wasmaintained to show the amount of time which O'Connellspent away from his job without protest was itself labeled"union business."While Kajos at the trial spoke of the possibility thatmatters might arise which were to be handled in the unionoffice and not on company time, no such issue was raisedwithO'Connell and it was not claimed that he wasexceedinghis rights under the contract. On the contrary, asnoted,Miller's reason as given to us stemmed from6At thispointMiller stated thathe may have told O'Connell to reportwhom he was going to seeand why.7The variousunion representatives have transferable quotas.The total539intracompany and interdepartment relationships andaccounting.The rule with respect to plant access and paid nonwork-ing time had been declared in the contract between theparties and established in actual practice. Thus as Kajostold us, O'Connell had spent 1,195 hours or the equivalentof 33 weeks in 1969 on union business. The figures for 1968were even higher, being 1,520 hours or the equivalent of 42weeks. For a long time the hours which O'Connell spentthroughout the plant area and in the office where he kepthis union papers and worked on union business had leftlittle time for performance of his functions as electronictechnician. This was strikingly evident and even surprisinguntil the time he spent on union business during the last 2calendar years was brought out and it was seen that it waspart of the established and unprotested practice.?This is not to say that the Company could not properlyattempt to limit the extent of O'Connelll'spaid nonworkactivityor to require that he report. But as a newlyimposed condition of access and, beyond that, as amodification of an agreed-upon provision, all of this isproperly and necessarily subject to collective bargaining. Itis specious to argue that free movement within the plantareawas not denied; it was now permitted only onconditionswhich neither the contract nor practice re-quired.Any attempt unilaterally to modify this would beand was violative, and the reference to the number ofhours O'Connell spent was but a digression from the issue.Quite as much a digression was reference to the fact thatother and lesser union representatives spentfar less timethan did O'Connell on grievance business.O'Connell explained why he refused to notify his ownand other supervisors in advance of his excursions throughthe plant. Again, the issue is not the sufficiency of suchreasons.The fact is that the practice without suchnotification or reporting was well and for a long timeestablished. Even if O'Connell in a weak moment agreed toreport and then quickly changed his mind, the requirementremained that the Company bargain with the Unionconcerning a change in the practice.The necessity therefor was recognized by the Companyin 1967, when it proposed the following modification in thecontract:"Under Article XIV, add provision that aCompany representative shall be notified when a UnionOfficial enters a department to which he is not assignedand shall be advised of such visit." According to theUnion, the Company withdrew that proposal; according totheCompany, the parties were to confer on the matterfurther. Even in the latter event and regardless of who hadthe burden of pressing for negotiations looking to a changeor no change, there certainly was no bargaining, much lessbargaining to an impasse," on the question and theCompany thereafter proceeded unilaterally. The matterwas not thereafter "worked out," nor is there any evidenceof an attempt to work it out in negotiations between theCompany and the Union during the period of almost 3years which have elapsed since the proposal was made. Noteven during the 1969 negotiations looking to renewal of theof hoursallowed had not been expended at the time of trial.8Cf.The Proctor & Gamble Manufacturing Company,160 NLRB 334,336,339,426. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDagreementwas there discussionbetween thepartiesconcerning the movement of union officials through theplant.In short theissueis not the relative merits of the statusquo or any attempt to modify it, but the Company's effortsto effect modification outside of and in disregard of thebargainingmachinery; and the action whichit thereupontook in warning,suspending, and then discharging O'Con-nell.The very terms of theagreement and the practice longfollowed heredistinguish this casefrom those cited by theCompany.Aside from the fact that the demand that he reportrepresenteda departure from the long-recognized practiceand acceptedarrangementbetween the Company andhimself,O'Connell's reason for not announcing in advancewhere he was going was plausible(if thisbe relevant to theissue).He explainedthat toannounce where he was goingwould be toeliminateany possibilityof catching violatorsof certainprovisions of the contract. If otheroccasionspermitted prior notice,such possibilitieswerenot suggest-ed; they would in any case haveconstituted a modificationof the existingprocedureandwere thus subject tonegotiation.Even without materiallychanging the estab-lishedprocedure, the Company could reasonably havesuggested some elements, such as the estimated time ofreturn,and omitted others; but this it did not do. The newrequirementsthat O'Connell reportwere insisted upon andthereafterreferred toin toto.By amendmentto thecomplaint, we alsohave theallegationthat the Company refused toimplement threecontractual conditions. (Two otheritems were dismissedon consent.)If there hasbeen no outright refusal by theCompany,these itemswerelitigated to the point ofestablishingthat the Companyhas failed to implementsomeof these conditions and has,therefore,fallenshort ofitsobligation to bargain.The firstof these wasthat theCompanyreinstatethe practiceofmaking awards toemployeeswho attain25 yearsof servicewith it. There wassome discussion concerningthisitem betweenO'Connelland Kayos. The lattertestifiedthatO'Connell was tosupplycertain information to him concerning watches andengraving,and that he did that about the first of the year.While intending to carry out this obligation, the Companyat the time of trial was still obtaimng informationconcerning watchesand had not yet decided whether toaward watchesor cash. The pointisminor;but theCompany's failure to act on this minor pointindicates adisdain for its obligations under thecontractand for theduty to bargain collectively.The seconditem relates to the requirement in thecontractbetween theparties(as extended by memorandumof agreementwhich wasentered intoon August18 and onthe basisofwhich thestrikewas terminated and theemployees returnedto work) that the Companyprepareand distributea copyof the contract to all employees inthe unit.Although O'Connell had spoken to Kajos aboutthismanytimes,the contractas extended has not beendistributed.Here again is acompanyviolation of itsobligation.The thirditem called for implementation of warningruleswith respectto disciplining employees. O'Connelltestifiedthat the Companyagreed to set up a formalwarning system within 2 months after the extension inAugust;itproposed a set of regulationsbut O'Connellobjected to them; theywere to be discussed later but theparties "never got around to" it.There were in fact anumber of discussions,"at least once a week" fora period.It is not clearthat the Companyin this connection wasguiltyof any greater failure to proceed further than was theUnion.The allegationswith respect to this item isdismissed.B.The AllegedViolationof Section 8(a)(3)On March 17 Kajoshanded O'Connell a dischargememorandum,which reads as follows:The purposeof this letter is to informyou that youare herebydischarged from the employ of NationalRadio Company,Inc. effective March17, 1970.You have previouslybeen issued warnings onDecember 10, 1969,December 30, 1969,January 8,1970 and February 26, 1970 forfailure toreport to yourForeman as directed.Further,on March 6, 1970 youwere suspended for insubordination for a similaroffense.On March 17, 1970, you left yourwork areaindicating thatyou were goingto thePersonnelDepartment to discuss grievances.You concluded yourbusiness there at approximately11:00 A.M. and failedto return to your department to notify your supervisoruntil 1:30 P.M.Upon questioningby your supervisor,you deliberatelyrefused to disclose reasonsfor yourabsence and being in Plant 2 and for not reportingback to workearlier.Such acts of insubordination,after numerous verbal warnings, written warnings, anda suspension are grounds for discharge effective thisdate.Were O'Connell'srefusal to disclose reasons for hisabsence from his work station on March 17 a new pointstanding alone,he could cite the "free movement"provision in the contract.But the discharge memorandumalso recites and is based on the warnings given to him andon theMarch 6suspension(not the December suspension).Much thatwas noted in the preceding section could butneed not be repeated here.The Company's unilateral andviolative action under Section 8(a)(5) cannot support itsacts vis-a-vis O'Connell. The proceduralchanges which itattempted prompted his refusalstoobey,which theCompanynow termed insubordinate.O'Connell was notobliged to permit violationor to obeyviolative instruc-tions.Warnings issued and discipline imposed unilaterallydid not create an obligation on O'Connell or warrantaction against him. The foundation being unlawful, theCompany's action based thereon is without lawful support:O'Connell's suspensions in December and March and hisdischarge violated Section 8(a)(3) of theAct, andI so findand conclude.IfO'Connellwas aggressive in his unionactivity,his acts were within the terms of the agreementbetween the parties and the long-recognized practice.The Companyin its brief attempts to state the questionas follows:It is submittedby the Companythatwhether theCompany wasmistaken in laying down such rules for NATIONALRADIO COMPANY,INC.541O'Connell to follow or not really is not a paramountquestion since no matter how mistaken managementwas in making its rules, nothing can justify the type ofinsubordinate self-help in whichMr. O'Connell en-gaged.But the issue is not whether the Company was mistakenany more than it is whether O'Connell might have beenmore discreet. It is rather whether the Company unilateral-lyattempted and imposed changes in the bargainingrelationship and procedure.The entire record indicates that, whatever might other-wise have been accomplished, if the Company's newadministration deemed changes fair, desirable, and neces-sary, it proceeded after the August strike without sufficientregard for the rights of the Union as collective-bargainingrepresentative and of employee O'Connell under the Act.While the facts may indicate animus toward O'Connellbecause he stood alone in his continued refusal to report, afinding of discrimination does not depend onmens rea.The unilateral changes and failure to implement contractu-al conditions, as well as the warnings, suspensions, anddischarge are strict liability offenses aside from considera-tion of intent or animus .9(b) Upon request, recognize and bargain collectively withthe Union as the exclusive representative of the employeesin the appropriate unit and embody in a signed agreementany understanding reached.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records tofacilitate the checking of the amount of backpay due.(d) Post at its place of business in Melrose,Massachu-setts, copies of the attached notice marked "Appendix." 12Copies of said notice, on forms provided by the RegionalDirector for Region 1, shall be posted by the Company,after being duly signed by its representative, immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customari-ly posted. Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.13RECOMMENDED ORDER10Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire recordin the case,I recommend that the Company, National Radio Compa-ny, Inc.,Melrose,Massachusetts, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with the Union as theexclusive representative of all employees in the appropriateunit by unilaterally changing the established policy ofpermitting union officialsfree accessto and free movementin the plantarea,and by failing to implement theconditions of the agreement between the Company and theUnion.(b)Discouraging membership in Local No. 231, Interna-tionalUnion of Electrical, Radio & Machine Workers,AFL-CIO, or in any other labor organization by discrimi-natorily suspending or discharging any of its employees ordiscriminating in any othermanner inrespect to their hireor tenure of employment, or any term or condition ofemployment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to William F. O'Connell immediate and fullreinstatementto his former position or, if thatno longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay sustained by reason ofthe discrimination against him by the suspensions anddischarge, with interest to be computed in the customarymanner;11 and notify him, if he is presently serving in theArmed Forces of the United States of his right to fullreinstatement upon proper application after dischargefrom the Armed Forces.9Cf.Crown Cork &SealCompany, Inc.,182 NLRB No. 96.10 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations, and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions,and Order, andall objections thereto shall be deemed waived for all purposes.11The ChaseNationalBank of the City of New York,San Juan,PuertoRico,Branch,65 NLRB 827;CrossettLumber Company,8NLRB 440;Republic Steel Corporation v. N.L.R.B.,311U.S. 7; F.W.WoolworthCompany,90 NLRB 289, 291-294;Isis Plumbing & Heating Co.,138 NLRB716.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."13 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notifythe Regional Director forRegion 1,in writing, within 10 days from the date of this Order, what stepsRespondent has takento complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local No.231,InternationalUnion of Electrical,Radio&MachineWorkers,AFL-CIO, or any other labororganization by discriminatorily suspending or dis-charging any of our employees or discriminating in anyothermanner in respect to their hire or tenure ofemployment, or any term or condition of employment.WE WILL NOT unilaterally change the establishedpolicy of permitting union officials free access to andfreemovement in the plant area, or fail to implementthe conditions of the agreement between the Companyand the Union.WE WILL NOT in any other manner interfere with, 542DECISIONSOF NATIONALLABOR RELATIONS BOARDrestrain, or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist LocalNo. 231,International Union ofElectrical,Radio&MachineWorkers, AFL-CIO, orany other labor organization,and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities,except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment,as authorized in Section8(a)(3) of the Act.WE WILL offertoWilliam F.O'Connell immediateand full reinstatement to his former position or, if thatno longer exists,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges,and make himwhole for any loss of paysuffered as a result of the discrimination against him.WE WILL notifyWilliam F.O'Connell ifpresentlyserving in the Armed Forces ofthe UnitedStates of hisright to full reinstatement upon application in accord-ance with the Selective ServiceAct and theUniversalMilitary Training and Service Act, as amended, afterdischargefrom the ArmedForces.WE WILL recognize and bargain, upon request, withLocal No.231, International Union of Electrical Radio& Machine Workers,AFL-CIO,as the exclusiverepresentative of all employees in the bargaining unitdescribed herein with respect to rates ofpay, hours ofemployment,or other conditions of employment, andembody ina signed agreement any understandingreached.The bargaining unit is:All productionand maintenance employees oftheCompany employed atitsMelrose plantincluding model shop employees, factory clericalsand leadman exclusive of office clericalemploy-ees,guards,professional employees and allsupervisors as definedin the Act.All our employeesare free to become or remain, orrefrain from becoming or remaining,members of thisUnion or anyother labor organization,except to the extentthat suchright may beaffectedby anagreement requiringmembership as a condition of employment as authorized inSection 8(a)(3) of the Act.NATIONAL RADIO COMPANY,INC.(Employer)DatedBy(Representative)(Title)This is anofficialnotice andmustnot be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withitsprovisionsmay be directed to the Board's Office,Region1,20th Floor, John F. Kennedy FederalBuilding,Cambridge & New SudburyStreets, Boston,Massachusetts02203, Telephone 617-223-3300.